Name: Council Regulation (EEC) No 3603/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/ 170 Official Journal of the European Communities 21 . 12 . 81 COUNCIL REGULATION (EEC) No 3603/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( ! ), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2 ), Having regard to the opinion of the European Par ­ liament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas , within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural pro ­ ducts of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferen ­ tial imports of the products concerned should be effected without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Com ­ munity continue to apply generalized tariff prefer ­ ences , in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage , thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise, including such situations in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; Whereas experience in the initial period shows that the Community scheme has to an appreciable extent achieved its intended objectives ; whereas it is there ­ fore appropriate to maintain its fundamental fea ­ tures , namely a reduction in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex A, and a reduction in customs duties within the limits of a Community ceiling or tariff quotas for tobacco, cocoa butter, soluble coffee and preserved pine ­ apples ; Whereas , subject to the above conditions , each of these Community tariff quotas or ceilings generally corresponds to the amount applicable in 1981 ; Whereas , from 1 January 1981 , the Hellenic Republic has applied the Community generalized preferences system in accordance with Article 1 17 of the Act of Accession of 1979 ; Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in ECU are the rates provided for in the Common Customs Tariff ; Whereas in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should, whenever possible, be granted to the least developed among the developing countries ; ( ¢) OJ No L 323 , 29 . 11 . 1980, p . 1 . ( 2 ) OJ No C 273 , 26 . 1 0 . 1 98 1 , p . 1 68 . (3 ) OJ No C 327 , 14 . 12 . 1981 , p . 107 . (4 ) Opinion delivered on 29 October 1981 (not yet pub ­ lished in the Official Journal ). 21 . 12 . 81 Official Journal of the European Communities No L 365/ 171 corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; whereas, therefore, the agricultural products listed in Annex A, originating in the least-developed developing countries appearing on the list annexed to this Regulation should be totally exempt from customs duties ; Whereas, in the case of the Community tariff ceiling for tobacco other than Virginia type, the objective pursued may be attained by applying a method of administration based on the charging, at Com ­ munity level , against the abovementioned ceiling, of imports of the product concerned as and when that product is entered for free circulation and is accom ­ panied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties in their entirety as soon as the said ceiling is reached at Community level ; Whereas it is necessary to ensure equal and con ­ tinuous access for all Community importes to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Mem ­ ber States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Community tariff quotas among the Member States ; whereas , moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circu ­ lation and which are accompanied by a certificate of origin ; Whereas such methods of administration call for close and particularly rapid cooperation between the Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the tariff quotas and ceiling and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed-scale apportionment, the quotas should be divided into two tranches , the first being appor ­ tioned among the Member States and the second held as a reserve to cover subsequently the require ­ ments of Member States which have exhausted their initial shares ; whereas , moreover, the reserve consti ­ tuted as described tends to avoid making the system of utilization of the quotas excessively rigid, to the detriment of each of the developing countries con ­ cerned, and will contribute to achieving the aim already mentioned of improving the generalized preferences system ; Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex A originating in the countries and territo ­ ries listed in Annex B, subject to the customs duties given in respect of each of them, without quantita ­ tive restrictions ; whereas the benefit of such prefer ­ ential terms should be reserved for products originating in the countries and territories under consideration , the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the (') OJ No L 148 , 28 . 6 . 1968, p. 1 . No L 365/ 172 Official Journal of the European Communities 21 . 12 . 81 HAS ADOPTED THIS REGULATION : SECTION II SECTION I CEILING FOR RAW OR UNMANUFACTURED TOBACCOS, OTHER THAN VIRGINIA TYPE PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE RESTRICTIONS Article 3 Article 1 1 . From 1 January to 31 December 1982 , Com ­ munity imports of the products listed in Annex A shall benefit from the customs duties specified for each product . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex B. For the purposes of the application of this section, the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The products listed in Annex A originating in the countries listed in Annex C shall be imported into the Community free of customs duties . Tequila, Pisco and Singani falling within subhead ­ ing 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system subject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . 1 . From 1 January to 31 December 1982, Common Customs Tariff duties relating to raw or unmanufac ­ tured tobacco, other than Virginia type, falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff shall be suspended at 7 % with a minimum charge of 33 ECU per 100 kilo ­ grams net weight and a maximum charge of 45 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duty estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . Within the Community ceiling referred to in para ­ graph 4, Common Customs Tariff duties on imports originating in the developing countries listed in Annex C shall be totally suspended. 2 . This tariff suspension shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China . 3 . Those imports which enjoy exemption from customs duties under other preferential tariff arran ­ gements granted by the Community may not be charged against the ceiling referred to in para ­ graph 4. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 4 . Subject to Articles 4 and 5 , this suspension shall be granted for the tobaccos in question up to a Community ceiling of 2 550 tonnes . Article 2 Article 4 1 . Every three months , the Member States shall forward to the Statistical Office of the European Communities the information relating to imports under this Regulation , in accordance with the provi ­ sions of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE). 2 . However, in the case of products in Section III subject to quotas, the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . At the Commission's request, when the level of 75 % of the ceiling is reached, the Member States shall forward the lists of charges to the Commission every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . As soon as the ceiling laid down in Article 3 (4) for Community imports of products originating in all of the countries and territories referred to in Arti ­ cle 3 (2) is reached at Community level , the levying of customs duties on imports of the tobaccos in question from all the countries and territories listed in Annex B may be reintroduced until the end of the period referred to in Article 3(1 ). 21 . 12 . 81 Official Journal of the European Communities No L 365/ 173 Article 5 13 ECU per 100 kilograms net weight and a maxi ­ mum charge of 45 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 1 . Imports of the products in question shall be charged against the Community ceiling as and when the tobaccos in question are entered for free circula ­ tion and are accompanied by a certificate of origin pursuant to the rules laid down in Article 3 (3). 2 . Goods may be charged against the ceiling only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is reintroduced. 3 . The extent to which the ceiling has been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex C shall be totally suspended . Article 6 1 . The Commission, in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied . 2 . The Commission shall issue a Regulation to reintroduce the levying of customs duties in respect of all the countries and territories referred to in Article 3 (2 ) in accordance with Article 4. 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid ' down in Article 14 of Regulation (EEC) No 802/68 . Entry under this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accord ­ ance with the procedure referred to in the second subparagraph . Article 7 At the Commission's request, and in any case at least monthly, the Member States shall inform the Commission of imports of the products in question charged against the Community ceiling laid down in Article 3 (4). This information shall show both the value , expressed in ECU, and the quantity expressed in tonnes . Article 9 1 . A first tranche of 59 960 tonnes shall be appor ­ tioned among the Member States . The shares for each member which, subject to Article 11 , shall be valid until 31 December 1982, shall be as follows : SECTION III COMMUNITY TARIFF QUOTAS A. Raw or unmanufactured Virginia type tobaccos Article 8 Benelux 5 586 tonnes Denmark 1 862 tonnes Germany 10 315 tonnes Greece 1 160 tonnes France 980 tonnes Ireland 1 935 tonnes Italy 3 920 tonnes United Kingdom 34 202 tonnes 1 . From 1 January to 31 December 1982 , a Com ­ munity tariff quota of 61 200 tonnes shall be opened in the Community for imports of raw or unmanufac ­ tured Virginia type tobaccos falling within subhead ­ ings 24.01 ex A and ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 7 % with a minimum charge of 2 . The second tranche of 1 240 tonnes shall consti ­ tute the reserve. No L 365/ 174 Official Journal of the European Communities 21 . 12 . 81 Article 10 Article 11 Additional shares drawn pursuant to Article 10 shall be valid until 31 December 1982 . Article 12 A Member State which, on 25 October 1982, has not exhausted its initial share shall , not later than 7 November 1982, return to the reserve any unused portion in excess of 15% of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 12, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits , equal to 10% of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share , has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . Member States shall , not later than 7 November 1982 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1982 and charged against the Community quota and of any portion of their initial share returned to the reserve . B. Cocoa butter and soluble coffee 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing. Article 13 1 . From 1 January to 31 December 1982, Com ­ munity tariff quotas shall be opened within the Community for imports of the products listed below and under the conditions stated below : CCT heading No Description Volume (tonnes ) Rate of duty 18.04 Cocoa butter, including cocoa fat or oil 22 000 8 % (&gt;) 21.02 Extracts, essences or concentrates, of coffee, tea or matÃ © and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee sub ­ stitutes and extracts, essences and concentrates thereof: ex A. Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concentrates :  Extracts of coffee or ' soluble coffee' obtained by a water method of extraction from roasted coffee, put up in powder form, granulated, in grains, in tablets or in a similar solid 19 100 9 % C 1 ) form (') For the countries listed in Annex C, customs duties shall be totally suspended . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 175 Article 15Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 1 . Where a Member State has used 90 % or more of one of the initial shares as fixed in Article 14 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 17 , it shall forthwith , by notifying the Commission, draw a second share , to the extent that the reserve so permits , equal to 10 % of the initial share rounded up, should the occasion arise, to the nearest unit . 2 . These tariff quotas shall apply solely to pro ­ ducts originating in the countries and territories listed in Annex B, with the exception of China in respect of products falling within subheading 21.02 ex A. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against these tariff quotas . 2 . Where a Member State, after exhausting one of the initial shares , has used 90 % or more of the second share drawn by it, that Member State shall forthwith , under the conditions laid down in para ­ graph 1 , draw a third share, equal to 5 % of the ini ­ tial share rounded up, should the occasion arise , to the nearest unit .For the purposes of the application of this section,the concept of 'originating products' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . Where a Member State, after exhausting its second share , has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 3 . After the quotas opened under this Regulation have been used up, Common Customs Tariff duties on imports of the products in question originating in the countries listed in Annex C shall continue to be totally suspended . Article 14 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing .1 . A first tranche of 19 485 tonnes for cocoa butter and of 17 190 tonnes for soluble coffee of the Com ­ munity tariff quotas referred to in Article 13 shall be apportioned among the Member States as follows : 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing . (tonnes) Article 16 Cocoa butter Soluble coffee Benelux 10 935 1 395 Denmark 45 45 Germany 2 720 810 Greece 45 315 France 90 225 Ireland 45 45 Italy 45 45 United Kingdom 5 560 14310 Additional shares drawn pursuant to Article 15 shall be valid until 31 December 1982 . Article 17 A Member State which, on 15 September 1982, has not exhausted its initial shares shall , not later than 1 October 1982 , return to the reserve any unused portion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . 2 . The second tranche of 2 515 tonnes for cocoa butter and 1 910 tonnes for soluble coffee shall con ­ stitute the reserve . No L 365/ 176 Official Journal of the European Communities 21 . 12 . 81 each Member State which, subject to Article 22 , shall be valid until 31 December 1982, shall be as follows : The Member States shall , not later than 1 October 1982, notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1982 and charged against the Community quotas and of any portion of their initial shares returned to the reserve . Benelux 2 786 tonnes Denmark 1 033 tonnes Germany 11 781 tonnes Greece 400 tonnes France 157 tonnes Ireland 315 tonnes Italy 630 tonnes United Kingdom 14 798 tonnes C. Preserved pineapples, other than in slices, half slices or spirals Article 18 2 . The second tranche of 14 000 tonnes shall con ­ stitute the reserve . Article 20 1 . From 1 January to 31 December 1982 , a Com ­ munity tariff quota of 45 900 tonnes shall be opened by the Community for imports of preserved pine ­ apples , other than in slices , half slices or spirals, falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12 %, increased by the levy on sugar where the sugar content exceeds 17% by weight in the case of products falling within sub ­ heading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . The customs duty on imports originating in the developing countries listed in Annex C shall be totally suspended in the context of this tariff quota. Once the quota has been used up, imports origina ­ ting in the countries listed in Annex C shall continue to benefit from the total suspension of customs duties . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B , with the exception of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 22 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share , has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share , has used 90% or more of the third share drawn by it, that Member State shall, under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing . Article 19 Article 21 1 . A first tranche of 3 1 900 tonnes shall be appor ­ tioned among the Member States . The shares for Additional shares drawn pursuant to Article 20 shall be valid until 31 December 1982 . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 177 Article 22 For the purposes of the application of this section , the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation ( EEC) No 802/68 . A Member State which, on 15 August 1982 , has not exhausted its initial share shall , not later than 1 Sep ­ tember 1982 , return to the reserve any unused por ­ tion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . Article 24 1 . A first tranche of 25 760 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1982 , shall be as follows : Member States shall , not later than 1 September 1982 , notify the Commission of the total quantities of the products in question imported up to 15 August 1982 and charged against the Community quota and of any portion of their initial share returned to the reserve . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 3 276 681 8 846 560 252 252 705 II 188 tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnesD. Preserved pineapples, in slices, half slices or spirals Article 23 2 . The second tranche of 2 800 tonnes shall consti ­ tute the reserve . Article 25 1 . From 1 January to 31 December 1982, a Com ­ munity tariff quota of 28 560 tonnes shall be opened by the Community for imports of preserved pine ­ apples, in slices , half slices or spirals , falling within the following subheadings of the Common Customs Tariff: ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota, the customs duty shall be suspended at 1 5 %, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of prod ­ ucts falling within subheading ex 20.06 B II a) 5 aa), and 19% by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 27 , it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10% of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . The customs duty on imports originating in the developing countries listed in Annex C shall be totally suspended in the context of this tariff quota. Once the quota has been used up, imports origina ­ ting in the countries listed in Annex C shall continue to benefit from the total suspension of customs duties . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China . However, those imports already enjoying exemption from cus ­ toms duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against this quota . 2 . Where a Member State, after exhausting its ini ­ tial share , has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share , equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State , after exhausting its second share , has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member No L 365/ 178 Official Journal of the European Communities 21 . 12 . 81 The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Articles 10, 15 , 20 and 25 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quotas . State applying this paragraph shall inform the Com ­ mission of its grounds for so doing . 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing . Article 26 Additional shares drawn pursuant to Article 25 shall be valid until 31 December 1982 . Article 29 Article 27 1 . The Member States shall ensure free access to » the shares allocated to them for importers of the said goods who are established in their territory . 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 8 , 13 , 18 and 23 . 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is sub ­ mitted before the date on which the levying of duties is reintroduced . A Member State which , on 15 September 1982 , has not exhausted its initial share shall , not later than 1 October 1982, return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion , if there are grounds for believing that such a portion may not be used . Member States shall , not later than 1 October 1982 , notify the Commission of the total quantities of the products in question imported up to 15 September 1982 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 30 SECTION IV GENERAL PROVISIONS Article 28 Where the Commission so requests , and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in ECU and the quantity expressed in tonnes . Article 31 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 9 , 10, 14, 15 , 19 , 20, 24 and 25 and shall , as soon as the information reaches it , inform each State of the extent to which the reserves have been used up. It shall inform the Member States not later than :  21 November 1982 , of the amount still in the reserve following any return of shares pursuant to Article 12 ,  15 October 1982, of the amount still in the reserves following any return of shares pursuant to Articles 17 and 27 ,  15 September 1982 , of the amount still in the reserve following any return of shares pursuant to Article 22 . It shall ensure that, when an amount exhausting a reserve is drawn, the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing . Where the Community finds that imports of pro ­ ducts benefiting from the treatment provided for in Articles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious dis ­ advantage or create an unfavourable situation in the ACP States , the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in ques ­ tion from the country or countries or territory or territories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 179 Article 32 Article 33 Articles 31 and 32 shall prejudice neither the appli ­ cation of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty . Article 34 1 . The Commission may decide, by means of a Regulation , to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 31 is applied . 2 . Where action on the part of the Commission is requested by a Member State , the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to the Council shall not cause the measure to be sus ­ pended. The Council shall meet immediately . It may, acting on a qualified majority, amend or rescind the measure in question . Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 35 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1981 . For the Council The President CARRINGTON No L 365/ 180 Official Journal of the European Communities 21 . 12 . 81 ANNEX A List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b ) ( c ) CCT heading No Description Rate of duty 01.01 Live horses , asses , mules and hinnies : A. Horses : U. For slaughter ( c) 2% 02.01 III . Other Meat and edible offals of the animals falling within heading 12% No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : 111 . Of swine : b) Other Free 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons 6% ex B. Furred game, frozen Free C. Other : ex I. Frogs ' legs Free II . Other Free 02.06 Meat and edible meat offals (except poultry liver), salted , in brine , dried or smoked : C. Other : II . Of sheep and goats : b) Offals Free (') 03.01 Fish , fresh ( live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : ex a) Trout , frozen Free (') B. Saltwater fish : I. Whole, headless or in pieces : c) Tunny : 2 . Other Free (') e) Sharks 4% g) Halibut (Hippoglossus vulgaris , Hippoglossus reih ­ hardtius ) 4% k ) Haddock : 1 . Fresh or chilled Free (') Note : The terms expressed in the ' Rate of duty ' column are explained under 'Abbreviations ' at the end of this list . ( a) Agricultural products qualifying under the ordinary arrangements for exemption or total tem ­ porary suspension of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of products marked with an asterisk, originating in China. ( c) Entry under this subheading is subject to conditions to be determined by the competent authorities . (') This exemption only applies to the developing countries listed in Annex C. 21 . 12 . 81 Official Journal of the European Communities No L 365/ 181 CCT heading No Description Rate of duty 03.01 q ) Other : (cont'd)  Aquarium fish Free  Other Free (') II . Fillets : b ) Frozen : ex 7 . Other :  Of sharks and of halibut 10% C. Livers and roes 5% 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : d) Common halibut (Hippoglossus vulgaris) 10% e) Salmon , salted or in brine 2% ex f) Hilsa spp , in brine , 8% 11 . Fillets : ex d ) Other :  Hilsa spp, in brine 10 "u 03.03 D. Fish meal C rustaceans and molluscs , whether in shell or not , fresh ( live or Free C ) dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : I. Crawfish 7 % II . Lobsters ( Homarus spp ): a ) Live 7 % b ) Other : 1 . Whole 7 % 2 . Other 7% III . Crabs and freshwater crayfish 7 % IV . Shrimps and prawns : a ) Prawns ( Pandalidae spp) 6 % ex c ) Other :  Prawns ( Palaemonidae spp) 6 %  Prawns ( Penaeidae spp) 6 % ex V. Other ( for example Norway lobsters ):  Peurullus spp 7 % B. Molluscs : II . Mussels IV . Other : 1 % a ) Frozen : 1 . Squid : aa ) Ommastrephes sagittatus and Loligo spp . . . 4% ( ') This exemption applies only to the developing countries listed in Annex C. No L 365/ 182 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 03.03 (cont'd) 2 . Cuttle-fish of the species Sepia officinalis , Ros ­ sia macrosoma and Sepiola rondeleti 6% 3 . Octopus 4% - 4 . Other 4% b ) Other : I. Squid ( Ommastrephes sagittatus and Loligo SPP &gt; 4% 2 . Other 4% 04.06 Natural honey 25 % 04.07 Edible products of animal origin , not elsewhere specified or included 4% 05.03 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material : B. Other Free 05.07 Skins and other parts of birds , with their feathers · or down , feath ­ ers and parts of feathers ( whether or not with trimmed edges ) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : 11 . Other Free B. Other Free 05.13 Natural sponges : B. Other Free 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : A. Unrooted cuttings and slips : II . Other . . . 10% ex D. Other :  Trees and shrubs , excluding fruit - and forest-trees and shrubs ;,other live plants , cuttings and roots , excluding azaleas, roses , perennial plants and mushroom spawn . 12% 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium . . 15 % ex II . From 1 November to 3 1 May :  Orchids (family Orchidaceae) and Anthurium . . 15% ex B. Other :  Cut flowers, not further prepared than dried 7 %  Other cut flowers 17% 21 . 12 . 81 Official Journal of the European Communities No L 365/ 183 CCT heading No Description Rate of duty 06.04 Foliage, branches and other parts (other than flowers or buds) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamen ­ tal purposes , fresh , dried , dyed , bleached , impregnated or other ­ wise prepared : B. Other : I. Fresh 8% 11 . Not further prepared than dried 5% ill. Other 14% 07.01 Vegetables , fresh or chilled : T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus ( L.) Moench); Moringa oleifera (drumsticks) Free  Pumpkins, courges and courgettes , from 1 January to last day of February 9 %  Other, excluding celery sticks and parsley, from 1 January to 31 March 9 %  Other Free (') 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions , but not specially prepared for imme ­ diate consumption : ex E. Other vegetables :  Okra ( Hibiscus esculentus L. or Abelmoschus esculen ­ tus ( L. ) Moench ) Free 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder but not further prepared : ex B. Other :  Mushrooms , excluding cultivated mushrooms 8%  Horse-radish ( Cochlearia armoracia ) Free 07.05 Dried leguminous vegetables , shelled , whether or not skinned or split : B. Other : 1 . Peas (including chick peas) and beans (of the genus ' Phaseolus '):  Beans of the genus ' Phaseolus ' Free  Chick peas of the species 'Cicer arietinum ' Free  Other : . . 3 % II . Lentils Free (') III . Other :  Cajan peas of the species 'Cajanus cajan ' Free  Other 3 % 07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent , fresh or dried , whole or sliced ; sago pith : B. Other Free (') This exemption applies only to the developing countries listed in Annex C. No L 365/ 184 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 08.01 Dates , bananas , coconuts , Brazil nuts , cashew nuts , pineapples , avocados, mangoes, guavas and mangosteens , fresh or dried, shelled or not : ex B. Bananas :  Dried 2 % D. Avocados , 6% E. Coconuts Free H. Other :  Mangosteens , guavas Free  Mangoes 5% 08.02 Citrus fruit , fresh or dried : ex E. Other :  Limes and limettes (Citrus aurantifolia var . Lumio and var . Limetta ) 9-6% 08.04 Grapes , fresh or dried : B. Dried Free (') 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : D. Pistachios Free E. Pecans Free F. Areca ( or betel ) and cola Free ex G. Other ( excluding hazelnuts ) Free 08.07 Stone fruit , fresh : E. Other 7 % 08.08 Berries fresh : E. Papaws 2% F. Other 5% ex 08.09 Other fruit , fresh :  Rose-hips fruit Free  Watermelons , from I November to 30 April 6 · 5 %  Other, excluding melons and watermelons 6% 08.10 Fruit ( whether or not cooked ), preserved by freezing, not contain ­ ing added sugar : ex B. Bilberries ( fruit of the species Vaccinium myrtillus ), black ­ berries (brambleberries ), mulberries and cloudberries 8 % C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 7% ex D. Other :  Quinces 1 1 % .  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 7% (') This exemption applies only to the developing countries listed in Annex C. (') This exemption applies only to the developing countries listed in Annex C. 21 . 12 . 81 Official Journal of the European Communities No L 365/ 185 CCT heading No Description Rate of duty 08.1 I Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption ) : C. Papaws Free D. Bilberries ( fruit of the species Vaccinium myrtillus) 3 % E. Other :  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09 , excluding pineapples, melons and water ­ melons Free  Other Free( · ) 08.12 Fruit , dried , other than that falling within heading Nos 08.01 , 08.02,08.03,08.04 or 08.05 : A. Apricots 5 · 5 % E. Papaws Free ex G. Other :  Tamarind (pods , pulp ) Free 08 . 1 3 Peel of melons and citrus fruit , fresh , frozen , dried or provision ­ ally preserved in brine , in sulphur water or in other preservative solutions Free 09.01 C offee , whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : a ) Not free of caffeine Free (') b ) Free of caffeine 9% 11 . Roasted : a ) Not free of caffeine - 12% b ) Free of caffeine 1 3 % B. Husks and skins 8 % C. Coffee substitutes containing coffee in any proportion 14% 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus ' Piper'; pimento of the genus 'Capsicum ' or the genus ' Pimenta ': A. Neither crushed nor ground : I. Pepper : b ) Other 4% II . Pimento : c ) Other '. 5% B. Crushed or ground : I. Pimento of the genus 'Capsicum ' 5% II . Other 4 % No L 365/ 186 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 09.06 Cinnamon and cinnamon-tree flowers : A. Ground 2% B. Other 2% 09.07 Cloves (whole fruit , cloves and stems ) 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : a ) Nutmeg Free B. Crushed or ground : I. Nutmeg Free II . Mace Free 09.09 Seeds of anise , badian , fennel , coriander, cumin , caraway and juniper : A. Neither crushed nor ground : I. Aniseed Free II . Badian seed 7% III . Seeds of fennel , coriander, cumin , caraway and juniper : b) Other : 2 . Other Free B. Crushed or ground : I. Badian seed 7% III . Other Free 09.10 Thyme , saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : b) Other 11 % II . Crushed or ground 13% B. Bay leaves 13 % F. Other spices , including the mixtures referred to in Note I (b ) to this Chapter : I. Neither crushed nor ground Free 11 . Crushed or ground : b ) Other 3% 1 1 . 04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; Hour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 3 % B. Flour of the fruits falling within any heading in Chapter 8 : I. Ofbananas :  Denatured ( a ) Free  Other 2% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 187 CCT heading No Description Rate of duty 11.04 11 . Other : (cont'd)  Chestnuts 7-5 %  Not specified 3 % 12.03 Seeds , fruit and spores, of a kind used for sowing : C. Grass and other herbage seeds : 11 . Clover (Trifolium ) Free (') 12.07 Plants and parts ( including seeds and fruits) of trees, bushes , shrubs or other plants , being goods of a kind used primarily in perfumery , in pharmacy , or for inseeticidal , fungicidal or similar purposes, fresh or dried , whole, cut , crushed , ground or pow ­ dered : B. Liquorice roots Free C. Tonquin beans Free 12.08 Chicory roots , fresh or dried, whole or cut , unroasted ; locust beans, fresh or dried , whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading : C. Locust bean seeds : I. Not decorticated, crushed or ground Free 11 . Other 6% D. Apricot, peach and plum stones, and kernels thereof Free 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums , resins , gum-resins and balsams : A. Conifer resins Free 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts : 111 . Of quassia amara Free IV. Of liquorice Free (*) V. Of pyrethrum and of the roots of plants containing rotenone Free VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations Free VIII . Other : a ) Medicinal Free B. Pectic substances, pectinates and pectates ; ex I. Dry , excluding apple , pear and quince pectic sub ­ stances 1 2 % ex II . Other, excluding apple , pear and quince pectic sub ­ stances 7% C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar Free II . Mucilages and thickeners extracted from locust beans or locust bean seeds Free (') The exemption applies only to the developing countries listed in Annex C , on the condition that the Community provisions on seed are complied with . No L 365/ 188 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 14.01 Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier, reeds , rushes , rattans , bamboos , raffia and lime bark): A. Osier : M. Other B. Cereal straw, cleaned , bleached or dyed Free Free 15.03 Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) C. Other 2% Free 5% 15.04 Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free 15.05 Wool grease and fatty substances derived therefrom (including lanolin ): A. Wool grease, crude B. Other Free Free 15.06 Other animal oils and fats ( including neat's foot oils and fats from bones or waste ) Free 15.07 Fixed vegetable oils , fluid or solid, crude , refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax . C. Castor oil : II . Other Free 6% D. Other oils : I. For technical or industrial uses other than the manufac ­ ture of foodstuffs for human consumption ( a ): a ) Crude : 1 . Palm oil ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil b ) Other : ex 2 . Other :  Palm kernel and coconut oil II . Other : a ) Palm oil : 1 . Crude 2 . Other 2-5% 2-5% 6-5% 4% 12% (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 21 . 12 . 81 Official Journal of the European Communities No L 365/ 189 CCT heading No Description Rate of duty 15.07 b ) Other : (cont'd) 1 . Solid , in immediate packings of a net capacity of 1 kg or less 2 . Solid , other ; fluid : 18% ex aa ) Crude :  Palm kernel and coconut oil 7% ex bb ) Other :  Palm kernel and coconut oil 1 3 % 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : Ã  . Stearic acid 2% B. Oleic acid 5% C. Other fatty acids ; acid oils from refining Free D. Fatty alcohols 6% 15.1 1 Glycerol and glycerol lyes : A. Crude glycerol and glycerol lyes Free B. Other, including synthetic glycerol Free 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated , or solidified or hardened by any other process, whether or not refined , but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 16% B. Other 1 1 % 15.15 Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes, whether or not coloured : A. Spermaceti , crude , pressed or refined , whether or not coloured Free B. Beeswax and other insect waxes , whether or not coloured : 15.16 II . Other Vegetable waxes , whether or not coloured : Free 15.17 B. Other Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : Free A. Degras Free B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : 11 . Other : a ) Oil foots and dregs ; soapstocks Free 16.02 b ) Other Other prepared or preserved meat or meat offal : A. Liver : Free I. Goose or duck liver 14% No L 365/ 190 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 16.02 B. Other : (cont'd) II . Game or rabbit meat or offal :  Game 9 %  Rabbit 14"% III . Other : b ) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17% 2 . Other : aa) Of sheep or goats :  Of sheep 18%  Of goats 16% bb) Other 16% 16.03 Meat extracts , meat juices and fish extracts , in immediate pack ­ ings of a net capacity of : B. More than 1 kg but less than 20 kg Free 16.04 C. 1 kg or less Prepared or preserved fish , including caviar and caviar substi ­ 5% tutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe ) 12% II . Other 16% B. Salmonidae 4% ex F. Bonito ( Sarda spp) and mackerel 19% G. Other : I. Fillets , raw , coated with batter or breadcrumbs , deep frozen 10% 11 . Other 10% 16.05 Crustaceans and molluscs , prepared or preserved : A. Crabs ex B. Other, excluding shrimps of the Crangon spp type and 6 · 5 % 17.04 snails · Sugar confectionery , not containing cocoa : 6% A. Liquorice extract containing more than 10 % by weight of suc ­ rose but not containing other added substances 9% B. Chewing gum 3 % + vc with a max. of 23 % C. White chocolate 5 % -I- vc with a max. of 27 % -I- ads D. Other 7 % + vc with a max. of 2? % + ads 21 . 12 . 81 Official Journal of the European Communities No L 365/ 191 CCT heading No Description Cocoa beans , whole or broken , raw or roasted Cocoa shells , husks , skins and waste Cocoa paste ( in bulk or in block), whether or not defatted Rate of duty Free (') Free (') 1 1 % 9% 3 % + vc Cocoa powder, unsweetened Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar sub ­ stitution products , containing cocoa 1 0 % 4- vc with a max . of 27% + ads Malt extract ; preparations of flour, meal , starch of malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as 'papad '  Other 18.01 18.02 18.03 18.05 18.06 19.02 ex 19.04 19.05 19.07 1 9 . OS Free + vc Free Free + vc 4% + vc Free + vc Tapioca and sago , excluding tapioca and sago substitutes obtained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice , corn flakes and similar products ) Bread , ships ' biscuits and other ordinary bakers ' wares ; not con ­ taining added sugar, honey , eggs , fats , cheese or fruit , commu ­ nion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread B. Matzos 3 % + vc with a maximum of 24 % + adf Free + vc with a maximum of 20 % + adf C. Communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Free + vc 5 % + vcD. Other Pastry , biscuits , cakes and other fine bakers wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like 5 % + vc (') This exemption applies only to the developing countries listed in Annex C. No L 365/ 192 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 20.01 Vegetables and fruit , prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salts , spices or mustard : ex C. Other, excluding 'mixed pickles' and sweet peppers 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks ) 20.03 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons ex B. Other : Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 14% 14% 20 % 15% 12% Free 10% + ( L) 10% 6 % + ( L) 6% 19% + L 19% + ( L) 19% 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glace or crystallized): B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 20.05 Jams , fruit jellies , marmalades, fruit puree and fruit pastes , being cooked preparations , whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex 1 . With a sugar content exceeding 30% by weight , excluding orange jam and marmalade ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight , excluding orange jam and mar ­ malade ex III . Other , excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30 % by weight : 21 . 12 . 81 Official Journal of the European Communities No L 3657193 CCT heading No Description Rate of duty 20.05 ex b ) Other : ( cont'd)  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 1 1 % + (L) ex 11 . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 1 1 % + (L) ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , F, and F and 08.09, excluding pineapples, melons and watermelons 11 % 20.06 Fruit , otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts ( including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg :  Almonds, walnuts and hazelnuts 12 % (*)  Other 7% II . Of 1 kg or less :  Almonds, walnuts and hazelnuts 14 % (*)  Other 8% B. Other : I. Containing added spirit : a ) Ginger 10% b) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17% by weight .' . . 10% + (L) bb) Other 10% 2 . Of 1 kg or less : aa) With a sugar content exceeding 19% by weight 10% + (L) bb) Other 10% c) Grapes : 1 . With a sugar content exceeding 13 % by weight . 25 % + ( L ) 2 . Other 25% d) Peaches , pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13% by weight 25 % + (L) bb) Other 25% 2 . Of 1 kg or less : aa) With a sugar content exceeding 15% bv weight 25 % + (L) bb ) Other 25% No L 365/ 194 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Rate of dutyDescription e ) Other fruits :20.06 (cont 'd) ex 1 . With a sugar content exceeding 9 % by weight , excluding cherries 25 % + ( L ) 25 %ex 2 . Other, excluding cherries f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight .... 25 % + ( L ) 25 %2 . Other II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines , wilkings and other similar citrus hybrids 10% + (L) 19% + (L) (*) 18% + ( L) (*)4. Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons . . . .  Tamarind (pods, pulp) 7 % + ( L) 7% + ( L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and water ­ melons 11% + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 10% + ( L) 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hvbrids 20 % + ( L) (*) 19% + ( L) (*)4. Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons . . . . 8 % + ( L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits : 21 . 12 . 81 Official Journal of the European Communities No L 365/ 195 CCT heading No Description Rate of duty 20.06 (cont 'd)  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and water ­ melons c) Not containing added sugar, in immediate packings of a net capacity : 8 % + ( L) 1 . Of 4 - 5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 7% ex ee) Mixtures of fruit :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and water ­ melons, in which no single fruit exceeds 50 % of the total weight of the fruits 11 % 2 . Of less than 4-5 kg : 7% ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 12% 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not contain ­ ing spirit : A. Of a specific gravity exceeding 1 ¢ 33 at 1 5 ° C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Fruit falling within subheading 08.02 D . 14% 28 % (*) b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30% by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons  Fruit falling within subheading 08.02 D 14% + (L) 28 % + ( L) (*) No L 365/ 196 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 20.07 (cont 'd) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Fruit falling within subheading 08.02 D 14% 28 % (*) B. Of a specific gravity of 1 ¢ 33 or less at 15 C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice or other citrus fruit juices : 8% 13 % (*) 13 % (*) 18% + (L) (*) 19 % (*) ex aa) Containing added sugar :  Excluding lemon juice ex bb) Other :  Excluding lemon juice 4. Pineapple juice : aa) Containing added sugar bb) Other 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons . .  Other, excluding apricot and peach juices ex bb) Other : 9% 17 % (*) 9% 18 %  (*)  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons . .  Other, excluding apricot and peach juices 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit , pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . Containing added sugar . . . .  22 . Other 17 % (*) 18 % (*) b) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight 8 % + (L) 8%bb) Other 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight 14% + (L) (*) 21 . 12 . 81 Official Journal of the European Communities No L 365/ 197 CCT heading No Description Rate of duty 20.07 (cont 'd) bb ) With an added sugar content of 30 % or less by weight 14 % (*) 15 % (*)cc) Not containing added sugar 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight 18% + (L) (*) 18 % (*) 19 % (*)cc) Not containing added sugar 7 . Other fruit and vegetable juices : 9 % + (L) 17% + (L) (*) ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb) With an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 9% 17 % (*) ex cc ) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 9% 18 % (*) 8 . Mixtures : ex.bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit , pineapple, apple, pear, tomato , apricot or peach juice : 1 1 . With an added sugar content exceed ­ ing 30 % by weight 22 . With an added sugar content of 30 % or less by weight 17 % + ( L) (*) 33 . Not containing added sugar 17 % (*) 18 % (*) 21.02 Extracts , essences or concentrates , of coffee, tea or mate and pre ­ parations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : ex A. Essences or concentrates of coffee B. Extracts , essences or concentrates of tea or mate and pre ­ parations with a basis of those extracts , essences or con ­ centrates C. Roasted chicory and other roasted coffee substitutes : 9% Free II . Other 2 % + vc No L 365/ 198 Official Journal of the European Communities 21 . 12 . 81 CCT heading No Description Rate of duty 21.02 (cont'd) D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 6 % + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : I. Of I kg or less Free II . Of more than I kg Free B. Prepared mustard 8% 2 1 . 04 Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato purÃ ©e 6% ex C. Other :  Products with a tomato ketchup basis 7%  Other, excluding sauces with a vegetable oil basis .... 5% 2 1 . 05 Soups and broths , in liquid , solid or powder form ; homogenized composite food preparations : A. Soups and broths, in liquid , solid or powder form 1 1 % B. Homogenized composite food preparations 17% 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast 8% II . Baker's yeast : a ) Dried 5 % + vc b ) Other 5 % + vc III . Other B. Inactive natural yeasts : 10% I. In tablet , cube or similar form , or in immediate packings of a net capacity of 1 kg or less 6% II . Other C. Prepared baking powders Free 4% 2 1 . 07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise pre ­ pared : I. Maize II . Rice III . Other G. Other : I. Containing no milkfats or containing less than 1-5% by weight of such fats : 3 % + vc 4 % + vc 4 % + vc 21 . 12 . 81 Official Journal of the European Communities No L 365/ 199 CCT heading No Description Rate of duty 21.07 (cont'd) a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): ex 1 . Containing no starch or less than 5% by weight of starch :  Palm tree cores 9% 22.01 Waters , including spa waters and aerated waters ; ice and snow : A. Spa waters , natural or artificial ; aerated waters Free 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and veget ­ able juices falling within heading No 20.07 : A. Not containing milk or milkfats 6 % 22.03 Beer made from malt 14-5% 22.09 Spirits ( other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as ' concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : exa) Two litres or less :  Tequilla, Pisco and Singani 1  30 ECU per hi per % vol of alcohol + 5 ECU per hi 23.01 Flours and meals , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption , greaves : B. Flours and meals of fish , crustaceans or molluscs Free 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : B. Of leguminous vegetables 3 % 23.06 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : B. Other Free 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : A. Fish or marine mammal solubles C. Other Free 3 % No L 365/200 Official Journal of the European Communities 21 . 12. 81 CCT heading No Description Rate of duty 24.02 Manufactured tobacco : tobacco extracts and essences : 87 % (*)A. Cigarettes B. Cigars C. Smoking tobacco 42 % (*) 110% (*) 45 % (*)D. Chewing tobacco and snuff E. Other, including agglomerated tobacco; in the form of sheets or strip 19 % (*) Abbreviations ( L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agricultural products ; adf : indicates that additional duty may be levied on the flour content of the products con ­ cerned ; ads : indicates that additional duty may be levied on the sugar content of the products con ­ cerned . 21 . 12 . 81 Official Journal of the European Communities No L 365/201 ANNEX B List of developing countries and territories enjoying generalized tariff preferences ( ¢) 504 Peru 708 Philippines 644 Qatar I. INDEPENDENT COUNTRIES 257 Guinea Bissau (2) 488 Guyana 452 Haiti (2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 247 Republic of Cape Verde (2 ) 066 Romania 324 Rwanda ( 2) 3 1 1 Sao Tome and Principe (2 ) 632 Saudi Arabia 660 Afghanistan (2) 208 Algeria 330 Angola 451 Antigua and Barbuda 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh (2 ) 469 Barbados 421 Belize 284 Benin (2) 675 Bhutan (2 ) 516 Bolivia 391 Botswana (2 ) 508 Brazil 676 Burma 328 Burundi (2 ) 248 Senegal 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti (2) 355 Seychelles and dependencies (2 ) 264 Sierra Leone 706 Singapore628 Jordan 696 Kampuchea (Cambodia ) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos (2 ) 604 Lebanon 395 Lesotho (2 ) 268 Liberia 302 Cameroon 306 Central African Republic ( 2 ) 244 Chad (2 ) 216 Libya 806 Solomon Islands 342 Somalia (2 ) 728 South Korea 656 South Yemen (2) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan (2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2 ) 680 Thailand 280 Togo 817 Tonga (2) 472 Trinidad and Tobago 370 Madagascar 386 Malawi (2) 512 Chile 720 China 480 Colombia 375 Comoros (2 ) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 701 Malaysia 667 Maldives (2) 232 Mali (2 ) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 212 Tunisia 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea (2 ) 334 Ethiopia (2 ) 807 Tuvalu 350 Uganda (2 ) 647 United Arab Emirates 236 Upper Volta (2 ) 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 819 Western Samoa (2 ) 048 Yugoslavia &gt;322 Zaire 378 Zambia 382 Zimbabwe 672 Nepal (2 ) 432 Nicaragua 240 Niger (2) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay 815 Fiji 314 Gabon 252 Gambia (2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea ( 2 ) (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' ( Regulation (EEC) No 2566/79  OJ No L 294, 21 . 11 . 1979 , p. 5). ( 2 ) This country is also included in Annex C. No L 365/202 Official Journal of the European Communities 21 . 12 . 81 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDon ­ aid Islands , Norfolk Island ) 413 Bermuda / 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories , Australian Antarctic Territories, British Antarctic Territories) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 451 West Indies Note : The above lists may be amended subsequently to take account of changes in the inter ­ national status of countries or territories . (0 American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 21 . 12 . 81 Official Journal of the European Communities No L 365/203 ANNEX C List of least-developed developing countries 660 Afghanistan 386 Malawi 666 Bangladesh 667 Maldives 284 Benin 232 Mali 675 Bhutan 672 Nepal 391 Botswana 240 Niger 328 Burundi 652 North Yemen 306 Central African Republic 247 Republic of Cape Verde 244 Chad 324 Rwanda 375 Comoros 311 Sao Tome and Principe 310 Equatorial Guinea 355 Seychelles and dependencies 334 Ethiopia 342 Somalia 252 Gambia 656 South Yemen 260 Guinea 224 Sudan 257 Guinea Bissau 352 Tanzania 452 Haiti 817 Tonga 338 Jibuti 350 Uganda 684 Laos 236 Upper Volta 395 Lesotho 819 Western Samoa